DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
Status of Claims
Claim 1 has been amended. Claim 2 has been cancelled. Claims 4-5 are withdrawn. Claims 1 and 3 are examined herein.
Status of Claims
The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’185 (US 2012/0105185, hereinafter “US’185”) are withdrawn.
The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”) and further in view of US’741 (US 2015/0262741, hereinafter “US’741”) are withdrawn.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US’185 (US 2012/0105185, hereinafter “US’185”).
Regarding claim 1, US’185 teaches a ferrite sintered magnet comprising ferrite particles having a hexagonal structure, wherein the ferrite sintered magnet comprises 0.3-0.65 Ca, 0.2-0.65 R, 0-0.2 Sr and/or Ba, 0.03-0.65 Co and 2n-z Fe (4≤n≤7, z is the amount of Co) (Abstract), which overlaps the recited amounts of Ca, R, Sr, Fe and Co recited in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’185 discloses that adding 1 mass% or less H3BO3 is effective for improving HcJ and Br ([0086]). The amount of B calculated from the amount of H3BO3 disclosed by US’185 is 0.177 mass% or less (1 mass% H3BO3 corresponds to 1%x(11/62)=0.177 
US’185 also discloses adding 5 mass% or less Al2O3 is effective for improving magnetic properties ([0086]). The amount of Al calculated from the amount of Al2O3 disclosed by US’185 is 1.32 mass% or less (5 mass% Al2O3 corresponds to 5%x(27/102)=1.32 mass% Al), which overlaps the recited Al amount in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US’185 (US 2012/0105185, hereinafter “US’185”), as applied to claim 1 above, and further in view of US’910 (US 2012/0161910, hereinafter “US’910”).
Regarding claim 3, US’185 does not teach the amount of Ba in terms of BaO. US’910 teaches a ferrite magnet that is analogous to the magnet of US’185 (Abstract). US’910 discloses that when the atomic ratio of Ba is too small, a sufficient Hk/HcJ improving effect cannot be obtained and on the other hand, a too large atomic ratio of Ba disadvantageously results in reduction of Br and HcJ ([0041]). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of Ba as taught by US’910 in the process of making the magnet of US’185 in order to make a magnet having good magnetic properties as disclosed by US’910. See MPEP 2144.05 II.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/782,343 (US 2020/0255339). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-4 of copending Application No. 16/782,343 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/777,940 (US 2020/0251262). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-9 of copending Application No. 16/777,940 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/267,400 (US 2019/0304641). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-8 of copending Application No. 16/267,400 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are moot in view of the new rejection ground. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/           Primary Examiner, Art Unit 1733